STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of May 8, 2008, by
and among Shine Media Acquisition Corporation, a Delaware corporation (“Shine”),
Green China Resources, Inc., a company incorporated under the laws of British
Virgin Islands (“Buyer”), China Greenscape Co. Ltd. (“Greenscape”), a limited
liability company incorporated under the laws of the British Virgin Islands,
Jiangsu Sunshine Zoology and Forestry Development Co., Ltd. (the “Company”), a
company organized and existing under the laws of the People’s Republic of China
(“PRC”), and those persons listed on Exhibit A hereof (each a “Shareholder” and
collectively the “Shareholders”). Greenscape, the Company and the Shareholders
are collectively referred to as the “Sellers.” Shine, Buyer, Greenscape, the
Company and the Shareholders shall be collectively referred to as the “Parties”
or individually as a “Party.”


RECITALS


WHEREAS, Shine is a corporation, listed in the United States under the symbol
SHNDU.OB, formed for the purpose of acquiring, direct or indirect ownership of
one or more operating businesses located in the PRC; and


WHEREAS, Buyer is a wholly-owned subsidiary of Shine; and


WHEREAS, Greenscape owns one hundred percent (100%) of the issued and
outstanding ownership interest of the Company; and


WHEREAS, Greenscape, through the Company, is in the business of providing
commercial nursery stock and forest products; and


WHEREAS, Shareholders are the registered owners of one hundred percent (100%) of
the common shares of Greenscape and those persons listed on Schedule 1 to
Exhibit B are the registered owners of one hundred percent (100%) of the shares
of Greenscape Series A and Series C Preferred Stock (each a “Preferred
Shareholder” and collectively as the “Preferred Shareholders”); ands


WHEREAS, subject to the terms and conditions of this Agreement, at the Closing
(as defined below), Buyer shall acquire all of the common shares of Greenscape
held by the Shareholders (the “Shares”), and will be the registered owner of one
hundred percent (100%) of the common shares of Greenscape, and the Shareholders,
in exchange, shall receive 30,800,000 newly issued shares of ordinary shares of
the Buyer (“Buyer’s Stock”); and


WHEREAS, the Parties wish to provide for the opportunity for Company to acquire
all of the issued and outstanding preference shares of Greenscape; and in order
to accomplish that objective, in addition to the purchase of the Shares, the
Buyer intends, following the Closing, to make an offer to the Preferred
Shareholders to acquire all of the Series A and Series C Preferred Shares of
Greenscape (the “Preferred Shares”) held by the Preferred Shareholders for a
combination of Buyer’s ordinary shares and cash, all as more fully described in
Exhibit B attached hereto (the “Exchange Offer”), and subject to the acceptance
of the Exchange Offer, Buyer will be the registered owner of one hundred percent
(100%) of the Greenscape Preferred Shares.
 
 
 

--------------------------------------------------------------------------------

 


AGREEMENT


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1. Purchase and Sale of the Shares. Upon the terms and conditions hereof, at the
Closing, the Shareholders shall sell, transfer and convey to Buyer, and Buyer
shall purchase from Shareholders, all of the Shares. At the Closing, each
Shareholder shall sell, convey, transfer and deliver all of its right, title and
interest in and to the number of shares of Greenscape listed on Exhibit A
opposite such Shareholder’s name, free and clear from any mortgage, pledge,
lien, charge, transfer restrictions and/or security interest, as provided for,
recognized and/or enforceable under the Laws of the United States, British
Virgin Islands, Hong Kong or the PRC.


(a) Consideration. Subject to Section 11(d), in consideration for the Shares,
Buyer shall issue to the Shareholders 30,800,000 shares of Buyer’s Stock (the
“Consideration”). The number of Buyer’s ordinary shares to be received by each
of the Shareholder is listed opposite such Shareholder’s name on Exhibit A
attached to this Agreement.


(b)  Incentive Payments. Based on the Buyer’s consolidated post-Closing
after-tax net operating profits (“Net Income”) for its fiscal years 2008 through
2012, Shareholders shall be entitled to incentive payments in the form of shares
of Buyer Stock as set forth below. All Incentive Payments are intended to be and
shall be deemed to be additional Purchase Consideration for all purposes. Under
no circumstances shall such payments be deemed employment or consulting
compensation. Such Incentive payments are subject to adjustment pursuant to
Section 1(d) hereof.


(i) The 2008 Incentive Payment. If Buyer achieves Fiscal Year 2008 Net Income of
twenty four million two hundred and thirty thousand dollars (US$24,230,000),
based upon an audit of the books and records using generally accepted accounting
principals consistently applied in the United States (“US GAAP”), Buyer shall
pay to Sellers an additional four million and two hundred thousand (4,200,000)
newly issued shares of Buyer Stock (“2008 Incentive Payment”).


(ii) The 2009 Incentive Payment. If Buyer achieves Fiscal Year 2009 Net Income
of thirty three million three hundred and seventeen thousand dollars
(US$33,317,000), based upon an audit of the books and records using US GAAP,
Buyer shall pay to Sellers an additional four million and two hundred thousand
(4,200,000) newly issued shares of Buyer Stock (“2009 Incentive Payment”).


(iii) The 2010 Incentive Payment. If Buyer achieves Fiscal Year 2010 Net Income
of forty one million one hundred and twenty nine thousand dollars
(US$41,129,000), based upon an audit of the books and records using US GAAP,
Buyer shall pay to Sellers an additional four million and two hundred thousand
(4,200,000) newly issued shares of Buyer Stock (“2010 Incentive Payment”).


(iv) The 2011 Incentive Payment. If Buyer achieves Fiscal Year 2011 Net Income
of fifty three million three hundred and eleven thousand dollars
(US$53,311,000), based upon an audit of the books and records using US GAAP,
Buyer shall pay to Sellers an additional four million and two hundred thousand
(4,200,000) newly issued shares of Buyer Stock (“2011 Incentive Payment”).


(v) The 2012 Incentive Payment. If Buyer achieves Fiscal Year 2012 Net Income of
sixty five million dollars (US$65,000,000), based upon an audit of the books and
records using US GAAP, Buyer shall pay to Sellers an additional four million and
two hundred thousand (4,200,000) newly issued shares of Buyer Stock (“2012
Incentive Payment”).
 
 
 

--------------------------------------------------------------------------------

 


The 2008 Incentive Payment, 2009 Incentive Payment, 2010 Incentive Payment, 2011
Incentive Payment, and 2012 Incentive Payment are collectively referred to as
the “Incentive Payments.” The Incentive Payments shall be earned on an
all-or-none basis each year. The number of shares of Buyer Stock to be received
by each of the Shareholder is listed opposite such Shareholder’s name on Exhibit
A attached to this Agreement. Notwithstanding anything to the contrary, for
purposes of determining the right of the Shareholders to receive Incentive
Payments, an Incentive Payment for any year shall not be applied, whether in the
year such payment is made or in any subsequent year, to reduce Buyer’s Net
Income.


The number of shares to be issued in connection with any Incentive Payment shall
be subject to adjustment as the result of the Company’s declaring any stock
splits, stock dividends or other recapitalizations. In any transaction in which
the Company acquires, is acquired by, merges with or otherwise combines with
another business, provision shall be made in the documents governing such
transaction to preserve for the Shareholders the benefits afforded them under
this Paragraph (c).


(c) Timing and Manner of Incentive Payments.


(i) Earnings Report. As promptly as possible following the end of each of the
applicable time periods as described in Sections 1(b)(i)-(v), but in no event
later than seventy-two (72) hours after the completion of the audit of the books
and records of Buyer each year, Buyer’s auditor shall determine whether the
Company has reached the applicable milestones as defined within Sections
1(b)(i)-(v) (“Earnings Report”).


(ii) Notice of Disagreement. The Shareholders shall have thirty (30) days after
receipt of the Earnings Report to assert any disagreements with such items by
written notice to Buyer (“Notice of Disagreement”). If such notice is not given
within such thirty (30) days, the amounts reflected in the Earnings Report shall
be final and binding on Buyer and the Shareholders. Any Notice of Disagreement
shall specify in reasonable detail the nature of any disagreement so asserted.
During the forty-five (45) day period following the delivery of any Notice of
Disagreement, the parties shall attempt in good faith to amicably resolve their
differences specified in the Notice of Disagreement. If, at the end of such
forty-five (45) day period the parties have not reached agreement on such
matters, either Buyer or the Shareholders shall submit the matters that remain
in dispute for arbitration by an agreed upon accounting firm (“Arbitrating
Accountants”) whose determination shall be (i) in writing, (ii) furnished to
Buyer and the Shareholders as soon as practicable (and in no event later than
thirty (30) days after submission of the dispute to the Arbitrating
Accountants); (iii) made in accordance with the preparation of the Earnings
Report; and (iv) nonappealable and incontestable by Buyer and the Shareholders
and not subject to collateral attack for any reason other than manifest error or
fraud. The fees and expenses of the Arbitrating Accountants shall be split 50/50
between Buyer and the Shareholders. Buyer and the Shareholders shall use its
respective commercially reasonable efforts to cooperate with the Arbitrating
Accountants and to cause the Arbitrating Accountants to resolve any dispute no
later than thirty (30) days after submission of the dispute to the Arbitrating
Accountants in accordance with this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Minimum Balance Sheet Requirements.


(i) At the Closing or as of September 30, 2008, whichever is earlier, (the “Test
Date”), Greenscape and the Company shall have a minimum amount in cash and
accounts receivable equal to 90% of the total cash and accounts receivable
indicated on the Greenscape and the Company’s consolidated balance sheet as of
March 31, 2008 reviewed by its auditor (“First Quarter Balance Sheet”).


(ii) In addition, Greenscape and the Company’s Total Debt as of the Test Date
shall not exceed an amount equal to 128.8% of the Total Debt indicated on the
First Quarter Balance Sheet. For purposes of this Section, Total Debt shall mean
an amount equal to the sum of (A) loans extended to Greenscape or Company by any
prior or existing shareholders; (B) long-term loans; (C) short-term loans; and
(D) any other interest-bearing instruments.


(iii) From the date hereof to the Test Date, Greenscape and the Company shall
not increase the Total Debt without Buyer’s written consent., unless for the
purpose of acquiring any additional Inventory or making Inventory related
Prepayments (as such term is defined under US GAAP). Should Greenscape and the
Company increase Total Debt beyond the 128.8% indicated in the paragraph above,
even if for the purposes of additional Inventory, it will also obtain prior
written consent from Buyer.


(iv)  On the Test Date, Greenscape shall deliver a balance sheet reviewed and
certified by its auditor as of such date (the “Closing Balance Sheet”). The
Closing Balance Sheet shall set forth, among other things, the amount of cash
and accounts receivable as of the Test Date. To the extent that the Closing
Balance shows (A) cash and accounts receivable less than as required by this
Section 1(d)(i), or (B) the Total Debt more than as required by this Section
1(d)(ii), (collectively the “Shortfall”), the Incentive Payments shall be
reduced on a dollar for dollar basis, with each $5.28 of the Shortfall reducing
the Incentive Payments by one (1) share. The reduction in Incentive Payment
shall be applied against each Incentive Payment in full, as earned, until the
adjustment as to the entire Shortfall shall have been achieved. Notwithstanding
the above, there is nothing in this paragraph which would limit the Buyer’s
ability to terminate the contract should the Total Debt exceed 128.8% (unless
prior written consent has been given) as noted in the Closing Conditions below.


(e) Lockup Period. All Shareholders owning five percent (5%) or more of the
outstanding ordinary shares of Buyer after the Closing shall execute a lock-up
agreement, in the form and containing the substance of Exhibit C-1 hereto and
incorporated herein by reference providing that such persons shall not sell or
otherwise dispose of any of Buyer’s Stock until after December 20, 2009 (the
“Lock-up Agreement with Ordinary Shareholders [I]”). All Shareholders owning
more than one percent (1%) but less than five percent (5%) shall execute a
lock-up agreement, in the form and containing the substance of Exhibit C-2
hereto and incorporated herein by reference (the “Lock-up Agreement with
Ordinary Shareholders [II]”, together with Exhibit C-1 “Lock-up Agreement”).


2. The Closing or the Closing Date. The transactions set forth herein shall
close within one week of the approval by Buyer’s shareholders of the
transactions contemplated herein at the offices of Nixon Peabody LLP, 200 Page
Mill Road, Second Floor, Palo Alto, California 94306, or at such other place and
time as the parties may mutually agree (the “Closing” or the “Closing Date”).
The transactions contemplated herein may be closed by delivering the executed
signature pages via facsimile or electronic PDF file to the other Parties
followed by original signature pages sent promptly by overnight courier.
 
 
 

--------------------------------------------------------------------------------

 


(a) Documents Delivered by the Sellers. Subject to the terms and conditions
hereof, on the Closing, Sellers shall deliver to Buyer the following documents
and instruments:


(i)  this Agreement executed by the Sellers;


(ii) stock certificates evidencing the Shares, with the assignments endorsed
thereon or with an executed assignment separate from the certificate;
 
(iii)  one (1) copy resolution of the Board of Directors of Greenscape approving
this Agreement, any ancillary documents to this Agreement and the transactions
contemplated herein;


(iv)  certificates in compliance with Section 7(c) below;


(v)  an opinion of the Company’s PRC legal counsel in the form and substance
satisfactory to Buyer’s counsel (“PRC Legal Opinion”) as set forth in Exhibit D
attached hereto and incorporated hereby reference;


(vi)  an opinion of the legal counsel (“BVI Legal Opinion”) of Greenscape in
form and substance as set forth in Exhibit E ; 


(vii)  a letter from the Company’s certified public accountant in form and
substance satisfactory to Buyer that the Financial Statements (as defined below)
are substantially in accordance with the Company’s books and records, complete
and accurate in all material respects and prepared in accordance with US GAAP
and fairly present the financial condition of and operating results of the
Company during the period indicated therein;


(viii) employment agreements (“Employment Agreements”) executed by Zhu
Zhenghong, Shirley Lee, and Zhan Yousheng (collectively “Management Team”)
respectively in form attached hereto as Exhibit F and incorporated hereby
reference;


(ix) the appropriate Lock-up Agreements executed by each Shareholder;


(x) Disclosure Schedule of Sellers; 


(xi) Officer’s Certificate;


(xii) Seller’s Certificate; and


(xiii) any approvals required by the Ministry of Commerce of the People’s
Republic China (“MOFCOM”) or other PRC governmental agencies.


(b) Documents Delivered by Buyer. Subject to the terms and conditions hereof on
the Closing, Buyer shall deliver the following documents and instruments:


(i)  a copy of this Agreement executed by Buyer and Shine;


(ii)  resolutions of the Board of Directors of Shine and Buyer approving this
Agreement and any ancillary documents to this Agreement and the transactions
contemplated herein, and the appointment of the new officers providing that such
appointments to take effect upon the Closing;
 
 
 

--------------------------------------------------------------------------------

 


(iii)  resolutions of stockholders of Shine approving this Agreement and the
transactions set forth herein;


(iv) evidence of the appointment of members to the Board of Directors of Buyer,
as set forth in Section 9(b)(iv) hereof, as required by law of British Virgin
Islands or its memorandum and articles of association.


(v) certificates representing the new shares of Buyer’s Stock issued to each
Shareholder as set forth on Exhibit A; and


(vi) Disclosure Schedule of Shine and Buyer;


(v) evidence of down payment to Shine’s investment bankers of $25,000 and
$150,000 for the balance due upon delivery of the fairness opinion.


3. The Company’s Representations and Warranties. Except as set forth in the
Disclosure Schedule delivered in connection herewith, the Company, Greenscape
and Shareholders hereby jointly and severally represent and warrant to Buyer and
Shine as of the date hereof and at and as of the Closing as follows:


(a) Capitalization of Company. Greenscape is the owner of one hundred percent
(100%) of the issued and outstanding equity securities of the Company and there
are no outstanding warrants, options, conversion privileges, preemptive rights,
voting agreements or similar arrangements, or other rights or agreements to
purchase or otherwise acquire or issue any capital stock or other equity
interests of the Company.


(b) Binding Obligation. This Agreement, and all related agreements, constitute
the legal, binding and valid obligations of the Company, enforceable in
accordance with their respective terms.


(c) Corporate Organization and Authority. The Company: (i) is a limited
liability company duly organized, validly existing and in good standing under
the laws of the PRC; (ii) is authorized to exercise all of its powers, rights
and privileges and is in good standing in PRC; (iii) has the power and authority
to own and operate its properties and to carry on its business as now conducted;
and (iv) is qualified to do business in all jurisdictions in which such
qualification is required.


(d) Subsidiaries; Transactions with Affiliates. Schedule 3(d) lists the
Company’s subsidiaries, associations, other business entities and any joint
ventures or partnerships that the Company is directly or indirectly involved. No
director, officer, key employee of the Company, spouse, parent, sibling, child
or other relative or family member of any such director or key employee, and no
entity controlled by any of the foregoing, has (i) any agreement, understanding,
proposed transaction with, indebtedness owing to, commitments to make loans to,
or to extend or guarantee credit from, the Company other than in the ordinary
course of business; or (ii) any direct or indirect ownership interest in any
Affiliate of the Company or in any firm or corporation that competes with the
Company. For the purpose of this Agreement, “Affiliate” means, in respect of an
individual, partnership, corporation, joint venture, unincorporated
organization, cooperative or a governmental entity or agency thereof (“Person”)
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under the common control with, the Company.
 
 
 

--------------------------------------------------------------------------------

 


(e) No Conflict With Other Instruments. Except as set forth in Schedule 3(e),
the execution, delivery and performance of this Agreement and related agreements
delivered in connection herewith will not result in any material violation of,
be in conflict with, or constitute a breach or default under, with or without
the passage of time or the giving of notice: (i) any provision of the Company’s
organizational documents, including the Articles of Association; (ii) any law,
statute, regulation, order, judgment or decree or any instrument, contract or
other agreement to which the Company is a party or by which they (or any of its
properties or assets) are subject or bound; (iii) any material contract,
obligation or commitment to which the Company is a party or by which either of
them is bound; (iv) result in the creation of, or give any party the right to
create, any lien, charge, option, security interest or other encumbrance upon
the assets of the Company; (v) terminate or modify, or give any third party the
right to terminate or modify, the provisions or terms of any contract to which
the Company is a party; or (vi) result in any suspension, revocation,
impairment, forfeiture or non-renewal of any permit, license, qualification,
authorization or approval applicable to the Company.  


(f) Changes. Since December 31, 2007, there has not been:


(i) Any change in the assets, liabilities, financial condition, or operations of
the Company except changes in the ordinary course of business which have not
been, either in any case or in the aggregate, materially adverse;


(ii) Any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the properties or business of the Company;


(iii) Any waiver or compromise by the Company of a valuable right or of any debt
owed to it;


(iv) Any loans made by the Company to its employees, officers or directors,
other than travel or like advances made in the ordinary course of business not
in excess of $1,000;


(v) Any declaration or payment of any dividend or other distribution by the
Company or any repurchase or redemption of the Company’s capital stock;


(vi) Any cancellation of any material purchase order or contract or any
write-off as uncollectible of $10,000 or greater; or


(vii) Any material deterioration or any other event or condition of any
character which has materially and adversely affected the Company’s business or
prospects.
 
(g) Material Contracts and Obligations. Other than as disclosed in the Financial
Statements of Greenscape, the Company has provided to Shine and Buyer or to
counsel for such parties, and has listed on Disclosure Schedule, all contracts
and agreements pertaining to the Company (1) with expected receipts or
expenditures in excess of US$100,000, (2) involving a license or grant of rights
to or from the Company involving patents, trademarks, copyrights or other
proprietary information applicable to the business of the Company, (3) providing
for indemnification by the Company with respect to infringement of proprietary
rights, (4) between the Company and any officers, director or stockholder, other
than agreements entered into the ordinary course of business, or (5) involving
any loans or advances by the Company which are outstanding as of the date of the
Closing. All such contracts and agreements are legally binding, valid and in
full force and effect in all material aspects. Notwithstanding the foregoing,
except as set forth in Schedule 3(g):
 
 
 

--------------------------------------------------------------------------------

 
 
(i) There are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors, employees, affiliates or any
affiliate thereof.
 
(ii) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company is a
party or to its knowledge by which it is bound which may involve (1) future
obligations (contingent or otherwise) of, or payments to, Company in excess of
US$25,000 (other than obligations of, or payments to, Company arising from
agreements with customers and vendors entered into in the ordinary course of
business), (2) the transfer or license of any patent, copyright, trade secret or
other proprietary right to or from Company (other than licenses by Company of
“off the shelf” or other standard products, and non-exclusive licenses to
customers in the ordinary course of business), or (3) indemnification by Company
with respect to infringements of proprietary rights (other than indemnification
obligations arising from purchase, sale or license agreements entered into in
the ordinary course of business).
 
(iii) Company has not (1) declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, (2) incurred or guaranteed any indebtedness for money borrowed or any
other liabilities (other than with respect to indebtedness and other obligations
incurred in the ordinary course of business or as disclosed in the Financial
Statements of Greenscape) individually in excess of US$25,000 or, in the case of
indebtedness and/or liabilities individually less than US$25,000, in excess of
US$50,000 in the aggregate, (3) made any loans or advances to any person, other
than ordinary advances for travel expenses or in connection with employment
relocation, or (4) sold, exchanged or otherwise disposed of any of its assets or
rights, other than the sale of its inventory in the ordinary course of business.


(iv) For the purposes of subsections (ii) and (iii) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
Company has reason to believe are affiliated therewith) shall be aggregated for
the purpose of meeting the individual minimum dollar amounts of such
subsections.


(h) Litigation. Except as set forth on Schedule 3(h), as of the Closing, there
is no claim, action, lawsuit, proceeding or investigation pending or threatened
against the Company (or to the knowledge of the Company, against any of its
officers or directors or the Management Team) or any basis therefor known to the
Company or the Management Team, including, without limitation, any action that
questions the validity of this Agreement or the right of the Company to enter
into this Agreement. There is no judgment, decree or order of any court or
tribunal or any arbitration or governmental authority in effect against the
Company or any of its properties and assets, and the Company is not in default
with respect to any such judgment, decree or order to which the Company is a
party or by which it is bound. There is no action, suit, proceeding or
investigation by the Company currently pending or threatened or which the
Company presently intends to initiate.


(i) Title to and condition of the Assets. Schedule 3(i) is a true and correct
list of all of the assets, by category, currently owned by the Company (the
“Assets”). The Company has good and marketable title to the Assets, which Assets
are properly reflected in the Financial Statements of Greenscape. The Assets are
not subject to any mortgage, pledge, lien, security interest, conditional sale
agreement, option license, encumbrance or charge. The Company owns or leases all
tangible assets necessary for the conduct of its business as currently
conducted. The Assets are currently in good operating condition and repair
(subject to normal wear and tear) and are suitable for the purposes for which
they are currently used. All current inventory of the Company is of merchantable
quality and saleable in the ordinary course of the Company’s business.
 
 
 

--------------------------------------------------------------------------------

 


(j)  Intellectual Property Rights. Schedule 3(j) contains an accurate and
complete list and description of all Intellectual Property used by the Company
in connection with its business, specifying as to each (i) the nature of such
right, (ii) the ownership thereof, (iii) the governmental authority that has
issued or recorded a registration or certificate or similar document with
respect thereto or with which an application for such a registration,
certificate or similar document is pending and (iv) any applicable registration,
certificate or application number. Complete and accurate copies of all
registered or pending Intellectual Property relating to the Company has been
provided to Buyer. The Company: (i) it has sufficient title and ownership of all
Intellectual Property, including all patents, trademarks, service marks, trade
names, copyrights, trade secrets, information, proprietary rights and processes
necessary for its business as now conducted, and as proposed to be conducted;
and (ii) the use thereof does not, and will not, conflict with or constitute an
infringement of the rights of others. Each former and current employee, officer
and consultant of each group company has executed a form of agreement which
provides that all Intellectual Property Rights which arise during the course or
scope of their employment or engagement by the Company is owned by the Company.
Any third parties have validly and irrevocably assigned all of their
Intellectual Property rights to the Company or is duly and validly licensed to
use all other Intellectual Property used in connection with the Company, free
and clear of royalties. The Company has not assigned or transferred ownership
of, agreed to so assign or transfer ownership of, or granted any exclusive
license of or exclusive right to use, any Intellectual Property used in
connection with the Company.


(k) Taxes, Tax Returns and Audits. The Company has filed on a timely basis
(taking into account any extensions received from the relevant taxing
authorities): (i) all returns and reports pertaining to all taxes that are or
were required to be filed by it with the appropriate taxing authorities in all
jurisdictions in which such returns and reports are or were required to be
filed, and all such returns and reports are true, correct and complete in all
material respects; (ii) all taxes that are due from or may be asserted against
the Company (including deferred taxes) in respect of or attributable to all
periods ending on or before the Closing Date have been or will be fully paid,
deposited or adequately provided for on the books and financial statements of
the Company or are being contested in good faith by appropriate proceedings;
(iii) no issues have been raised (or are currently pending) by any taxing
authority in connection with any of the returns and reports referred to in
clause (i) which might be determined adversely to the Company; (iv) the Company
has not given or requested to give waivers or extensions of any statute of
limitations with respect to the payment of taxes; and (v) no tax liens which
have not been satisfied or discharged by payment or concession by the relevant
taxing authority or as to which sufficient reserves have not been established on
the books and financial statements of the Company are in force as of the date
hereof.


(l) Insurance. Schedule 3(l) sets forth a complete list and a complete accurate
description of all insurance policies maintained by the Company. The Company is
not aware of any pending or threatened claims against it for personal injuries,
product liability or property damages.


(m) Employees; Employee Plans; Labor Matters.


(i) Employees. Schedule 3(m)(i) contains an accurate and complete list of all
current managerial employees of the Company including all employees with
supervisory responsibility employed by the Company as of the Closing, and the
name, title and compensation of each such person. As of the Closing, the Company
believes its relations with its employees are satisfactory. The Company’s
employees are not represented by any labor unions nor, to the Company’s
knowledge, is any union organization campaign in progress. The Company is not
aware that any of its officers intends to terminate employment.
 
 
 

--------------------------------------------------------------------------------

 


(ii) Employee Plans. Schedule 3(m)(ii) contains a description of all employee
benefits, including, without limitation, pension, medical insurance, work
related injury insurance, birth and nursery insurance, unemployment insurance
and educational benefits, which the Company is obligated to pay, including
amounts and recipients of such payments. Except as disclosed on
Schedule 3(m)(ii), the Company has complied with all applicable laws relating to
employment benefits, including, without limitation, pension, medical insurance,
work-related injury insurance, birth and nursery insurance, unemployment
insurance and educational benefits.


(iii) Labor Matters. All contributions or payments required to be made by the
Company with respect to employee benefits have been made on or before their due
dates. Except as disclosed in the Financial Statements of Greenscape: (i) all
such contributions and payments required to be made by any employees of the
Company with respect to the employee benefits have been fully deducted and paid
to the relevant governmental authorities on or before their due dates, and no
such deductions have been challenged or disallowed by any governmental authority
or any employee of the Company; (ii) no liability has been incurred by the
Company for breach of any contract of service, contract for services, payments
under any applicable laws or for any other obligations resulting from or
accruing after the termination of any contract of employment or for services;
and (iii) the Company has not made or agreed to make any payment or provided or
agreed to provide any benefit to any present or former director or employee or
any dependant of any such former director or employee in connection with the
actual or proposed termination or suspension of employment or variation of any
contract of employment of any present or former director or employee.


(n) Accounts Receivable; Product Warranty. All accounts receivable of the
Company reflected on the Financial Statements of Greenscape are valid
receivables subject to no material setoffs or counterclaims and are current and
collectible in the ordinary course of business, net of the applicable reserve
for bad debts reflected in the Financial Statements of Greenscape. To the
Company’s knowledge, all accounts receivable reflected in the financial or
accounting records of it that have arisen since December 31, 2007, are valid
receivables subject to no material setoffs or counterclaims and are collectible,
net of a reserve for bad debts in an amount proportionate to the reserve
reflected in the Financial Statements of Greenscape. No product sold, leased or
delivered by the Company prior to the Closing is subject to any guaranty,
warranty, right of return or other such indemnity beyond the manufacturer’s
warranty. The Company has no liability for product liability or product warranty
claims with respect to sales of products or services prior to the Closing (other
than product warranty claims in the ordinary course of business) that would have
a material adverse effect on the Company or its financial condition.


(o) No Undisclosed Material Liabilities.    Except as set forth on Schedule 3(o)
or as reflected in the Financial Statements of Greenscape, the Company does not
have any material liabilities, whether known or unknown, absolute, accrued,
contingent or otherwise.


(p) Real Property.    Schedule 3(p) contains an accurate and complete list and
description of all real estate owned by the Company (or the equivalent in the
jurisdiction(s) in which the Company operates) or to which the Company has
rights, as well as any other real estate that is in the possession of or leased
by the Company and the improvements (including buildings and other structures)
located on such real estate (collectively, the “Real Property”), and lists and
accurately describes any leases under which any such Real Property is possessed
or occupied by the Company or its Affiliates (the “Real Estate Leases”). The
Company is not in default under any of the Real Estate Leases, and is not aware
of any default by any of the lessors thereunder.
 
 
 

--------------------------------------------------------------------------------

 


(q)Licenses and Permits.    The Company possesses or will possess prior to the
Closing all material franchises, permits, licenses and any similar governmental
authority necessary for the conduct of its business as now being conducted
(“Licenses and Permits”) necessary to own and operate its business, which
necessary Licenses and Permits are described or are as set forth on
Schedule 3(q) hereto. Each of the Licenses and Permits is in full force and
effect. The Company is not in default in any respect under any of its Licenses
and Permits and has not received any notice relating to the suspension,
revocation or modification of any such Licenses and Permits and has no knowledge
of any event or occurrence or act or omission on the part of the Company for the
period from the date of this Agreement until the date of the Closing that would
or should serve as sufficient notice to the Company, or that would or should
serve as sufficient grounds, for the suspension, revocation or modification of
any such Licenses and Permits. The execution of this Agreement and the execution
and implementation of the transactions contemplated herein do not adversely
affect the Licenses and Permits held by the Company.


(r) Legal Compliance. The conduct and operations of the Company is in compliance
with each law (including rules and regulations thereunder) of any national,
provincial, territorial, local or foreign government, or any governmental
entity, which (i) affects or relates to this Agreement or the transactions
contemplated hereby; or (ii) is applicable to the Company or its business.
 
(s) Books and Records. As of Closing, the books of account, minute books, stock
certificate books and stock transfer ledger of the Company are complete and
correct in all material respects, and there have been no material transactions
involving the Company which are required to be set forth therein and which have
not been so set forth. Such books and records accurately reflect in all material
respects the assets, liabilities, business, financial condition and results of
operations of the Company and have been maintained in accordance with good
business and bookkeeping practices.
 
   (t) Customers and Suppliers. No material supplier of the Company has
indicated within the past year that it will stop, or materially decrease the
rate of, supplying materials, products or services to the Company, and no
material customer of the Company has indicated within the past year that it will
stop or materially decrease the rate of buying materials, products or services
from it.
 
(u) Governmental and Third Party Consents. Except as set forth on Schedule 3(u),
the Company has secured or will secure as of the Closing, all approvals, orders,
or authorizations of, or has made or will make all registrations,
qualifications, designations, declarations, or filings with, any governmental
authority on the part of the Company required in connection with the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated in this Agreement, except any such items which may or
must be obtained or filed subsequent to the Closing.
 
(v) Environmental Regulations. To the Company’s knowledge, it has substantially
met, and will continue through the Closing to meet substantially, all applicable
national, provincial, territorial, local and foreign environmental regulations
and has disposed of its waste products and effluent and/or has caused others to
dispose of such waste products and effluent, in accordance with all applicable
environmental regulations and in such a manner that no harm has resulted or will
result to any of its employees or properties or to any other person or entities
or their properties.
 
 
 

--------------------------------------------------------------------------------

 


(w) Foreign Corrupt Practices. The Company is in full compliance with and will
continue to comply with the United States Foreign Corrupt Practices Act
(“FCPA”).


(x) Full Disclosure. The Company has provided Buyer with all the information
that Buyer has requested in connection with deciding whether to consummate the
transactions contemplated hereunder, all such information being true, accurate
and complete in all material respects and not misleading in any material
respect. The representations and warranties contained in this Agreement and any
other related agreements, certificates and other documents made or delivered in
connection herewith do not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements contained therein or
herein, in view of the circumstances under which they were made, not misleading.
(y) Foreign Exchange Matters. The Company will complete all foreign exchange
matters in connection with the remittance, conversion and use of the proceeds
from the transactions contemplated herein in accordance with then applicable PRC
foreign exchange regulations, if applicable.


(z) Prior Share Transfer. All previous transfers of shares of capital stock or
ownership interest in the Company have fully complied with all applicable laws,
regulations, ordinances, and other restrictions, including but not limited to,
those of the PRC and the transferors and transferees, as appropriate, have
obtained the necessary governmental approvals for such transfers.


4. Representations and Warranties of Greenscape. Except as set forth in the
Disclosure Schedule delivered in connection herewith, Greenscape and Ng Sau Lai,
one of the Shareholders, hereby jointly and severally represent and warrant to
Buyer and Shine as of the date hereof and at and as of the Closing as follows:


(a) Corporate Organization and Authority. Greenscape is duly organized, validly
existing, authorized to exercise all of its powers, rights and privileges and is
in good standing in the British Virgin Islands; (ii) has the power and authority
to own and operate its properties and to carry on its business as now conducted;
and (iii) is qualified to do business in all jurisdictions in which such
qualification is required.
 
(b) Binding Obligation. This Agreement, and all related agreements, constitute
the legal, binding and valid obligations of Greenscape, enforceable in
accordance with their respective terms.


(c) Subsidiaries; Ownership of Shares. The Disclosure Schedule lists all of
Greenscape’s subsidiaries and their jurisdiction of organization. As of the date
of this Agreement, Greenscape is the legal owner and holder, free and clear of
all liens and encumbrances of one hundred percent (100%) of the equity interests
of the Company. All the outstanding equity interests of the Company have been
validly issued and are fully paid and nonassessable. Except for its interest in
the Subsidiary, Greenscape does not, as of the date of this Agreement, and will
not, as of the date of the Closing, own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person or entity other than the Company.
 
 
 

--------------------------------------------------------------------------------

 


(d) Capital Structure. The authorized capital of Greenscape consists of
35,000,000 shares of common shares, par value $0.01 per share and 4,000,000
shares of preferred share, par value $0.01 per share. As of the date hereof, (i)
13,000,000 shares of common share are issued and outstanding, (ii) no shares of
common share are reserved for issuance upon the exercise of outstanding options
and warrants to purchase Greenscape’s ordinary shares, and (iii) 400,000 shares
of Series A Preferred Shares (convertible into 4,000,000 common shares), 5
shares of Series B Preferred Share, 161,890 shares of Series C Preferred Share
(convertible into 1,618,900 common shares) and 5 shares of Series D Preferred
Share are issued and outstanding. Except as set forth above, no shares of
capital stock or other voting securities of Greenscape were issued, reserved for
issuance or outstanding. All outstanding shares of the capital stock of
Greenscape are, and all such shares that may be issued prior to the date hereof
will be when issued, duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any right of first
refusal, preemptive right or any similar right under any provision of the BVI
International Business Companies Act or the Memorandum and Articles of
Association, and other charter document of Greenscape. Except as set forth in
this section 4 and in the Disclosure Schedule, there are not any bonds,
debentures, notes or other indebtedness of Greenscape or any Subsidiary having
the right to vote (or convertible into, or exchangeable for, securities having
the right to vote) on any matters on which holders of the shares of Greenscape
or the common shares of any Subsidiary may vote (“Voting Greenscape Debt”).
Except as set forth above, as of the date of this Agreement, there are not any
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which
Greenscape is a party or by which any of them is bound (i) obligating Greenscape
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, Greenscape or the Company or any Voting Greenscape
Debt, (ii) obligating Greenscape to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of Greenscape. Except as set forth in
the Disclosure Schedule, as of the date of this Agreement there are not any
outstanding contractual obligations of Greenscape to repurchase, redeem or
otherwise acquire any shares of capital stock of Shine or Buyer.


(e) Financial Statements. Prior to the execution of this Agreement, Greenscape
has delivered to Buyer consolidated balance sheets dated as of December 31,
2005, 2006 and 2007, and related consolidated statements of income and source
and application of funds for the three years ended December 31, 2005, 2006 and
2007 of the Company and/or Greenscape audited by the accountants, and the notes,
comments, schedules, and supplemental data therein (the “Greenscape Financial
Statements”). The Greenscape Financial Statements have been prepared in
accordance with U.S. GAAP throughout the periods indicated and fairly present
the consolidated financial condition of Greenscape at their respective dates and
the consolidated results of the operations of the Company for the periods
covered thereby in accordance with U.S. GAAP. The Greenscape Financial
Statements are included in Schedule 4(e) to this Agreement and are substantially
in accordance with its books and records, complete and accurate in all material
respects and to the Company’s knowledge prepared in accordance with generally
accepted accounting principles and fairly present the financial condition of and
operating results of the Greenscape during the period indicated therein.
 
 
 

--------------------------------------------------------------------------------

 


(f) No Conflict With Other Instruments. Except as set forth in Schedule 4(f),
the execution, delivery and performance of this Agreement and related agreements
delivered in connection herewith will not result in any material violation of,
be in conflict with, or constitute a breach or default under, with or without
the passage of time or the giving of notice: (i) any provision of Greenscape’s
organizational documents, including the Articles of Association; (ii) any law,
statute, regulation, order, judgment or decree or any instrument, contract or
other agreement to which the Greenscape is a party or by which they (or any of
its properties or assets) are subject or bound; (iii) any material contract,
obligation or commitment to which the Greenscape is a party or by which either
of them is bound; (iv) result in the creation of, or give any party the right to
create, any lien, charge, option, security interest or other encumbrance upon
the assets of the Greenscape; (v) terminate or modify, or give any third party
the right to terminate or modify, the provisions or terms of any contract to
which Greenscape is a party; or (vi) result in any suspension, revocation,
impairment, forfeiture or non-renewal of any permit, license, qualification,
authorization or approval applicable to Greenscape.  


(g) Changes. Except for the sale of shares of Series C Preferred Stock on
January 18, 2008 by Greenscape, Since December 31, 2007, there has not been:


(i) Any change in the assets, liabilities, financial condition, or operations of
Greenscape except changes in the ordinary course of business which have not
been, either in any case or in the aggregate, materially adverse;


(ii) Any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the properties or business of Greenscape;


(iii) Any waiver or compromise by Greenscape of a valuable right or of any debt
owed to it;


(iv) Any loans made by Greenscape to its employees, officers or directors, other
than travel or like advances made in the ordinary course of business not in
excess of $1,000;


(v) Any declaration or payment of any dividend or other distribution by the
Greenscape or any repurchase or redemption of Greenscape’s capital stock;


(vi) Any cancellation of any material purchase order or contract or any
write-off as uncollectible of $10,000 or greater; or


(vii) Any material deterioration or any other event or condition of any
character which has materially and adversely affected Greenscape’s business or
prospects.
 
(h) Material Contracts and Obligations. Other than as disclosed in the
Greenscape Financial Statements, Greenscape has provided to Shine and Buyer or
to counsel for such parties, and has listed on Disclosure Schedule, all
contracts and agreements pertaining to Greenscape (1) with expected receipts or
expenditures in excess of US$100,000, or (2) between Greenscape and any
officers, director or stockholder, other than agreements entered into the
ordinary course of business, or (5) involving any loans or advances by
Greenscape which are outstanding as of the date of the Closing. All such
contracts and agreements are legally binding, valid and in full force and effect
in all material aspects. Notwithstanding the foregoing, except as set forth in
Schedule 4(h):
 
(i) There are no agreements, understandings or proposed transactions between
Greenscape and any of its officers, directors, employees, affiliates or any
affiliate thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which Greenscape is a party
or to its knowledge by which it is bound which may involve future obligations
(contingent or otherwise) of, or payments to, Greenscape in excess of US$25,000
(other than obligations of, or payments to, Greenscape arising from agreements
with customers and vendors entered into in the ordinary course of business).
 
(iii) Greenscape has not (1) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (2) incurred or guaranteed any indebtedness for money borrowed or any
other liabilities (other than with respect to indebtedness and other obligations
incurred in the ordinary course of business or as disclosed in the Greenscape
Financial Statements) individually in excess of US$25,000 or, in the case of
indebtedness and/or liabilities individually less than US$25,000, in excess of
US$50,000 in the aggregate, (3) made any loans or advances to any person, other
than ordinary advances for travel expenses or in connection with employment
relocation, or (4) sold, exchanged or otherwise disposed of any of its assets or
rights, other than the sale of its inventory in the ordinary course of business.


(iv) For the purposes of subsections (ii) and (iii) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
Greenscape has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.


(i) Litigation. Except as set forth on Schedule 4(i), there is no action, suit,
proceeding, dispute, litigation, claim, complaint or investigation by or before
any court, tribunal or government body or arbitrator pending or to the best of
Greenscape’s knowledge, threatened against Greenscape which challenges, would
challenge or interferes with the actions required to be taken pursuant to this
Agreement.


(j) Taxes, Tax Returns and Audits. Greenscape has filed on a timely basis
(taking into account any extensions received from the relevant taxing
authorities): (i) all returns and reports pertaining to all taxes that are or
were required to be filed by it with the appropriate taxing authorities in all
jurisdictions in which such returns and reports are or were required to be
filed, and all such returns and reports are true, correct and complete in all
material respects; (ii) all taxes that are due from or may be asserted against
Greenscape (including deferred taxes) in respect of or attributable to all
periods ending on or before the Closing Date have been or will be fully paid,
deposited or adequately provided for on the books and financial statements of
Greenscape or are being contested in good faith by appropriate proceedings;
(iii) no issues have been raised (or are currently pending) by any taxing
authority in connection with any of the returns and reports referred to in
clause (i) which might be determined adversely to Greenscape; (iv) Greenscape
has not given or requested to give waivers or extensions of any statute of
limitations with respect to the payment of taxes; and (v) no tax liens which
have not been satisfied or discharged by payment or concession by the relevant
taxing authority or as to which sufficient reserves have not been established on
the books and financial statements of Greenscape are in force as of the date
hereof.
 
 
 

--------------------------------------------------------------------------------

 


(k)Licenses and Permits.    Greenscape possesses or will possess prior to the
Closing all material franchises, permits, licenses and any similar governmental
authority necessary for the conduct of its business as now being conducted
(“Licenses and Permits”) necessary to own and operate its business, which
necessary Licenses and Permits are described or are as set forth on
Schedule 4(k) hereto. Each of the Licenses and Permits is in full force and
effect. Greenscape is not in default in any respect under any of its Licenses
and Permits and has not received any notice relating to the suspension,
revocation or modification of any such Licenses and Permits and has no knowledge
of any event or occurrence or act or omission on the part of Greenscape for the
period from the date of this Agreement until the date of the Closing that would
or should serve as sufficient notice to Greenscape, or that would or should
serve as sufficient grounds, for the suspension, revocation or modification of
any such Licenses and Permits. The execution of this Agreement and the execution
and implementation of the transactions contemplated herein do not adversely
affect the Licenses and Permits held by Greenscape.


(l) Legal Compliance. The conduct and operations of Greenscape is in compliance
with each law (including rules and regulations thereunder) of any national,
provincial, territorial, local or foreign government, or any governmental
entity, which (i) affects or relates to this Agreement or the transactions
contemplated hereby; or (ii) is applicable to Greenscape or its business.
 
(m) Governmental and Third Party Consents. Except as set forth on Schedule 4(m),
Greenscape has secured or will secure as of the Closing, all approvals, orders,
or authorizations of, or has made or will make all registrations,
qualifications, designations, declarations, or filings with, any governmental
authority on the part of Greenscape required in connection with the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated in this Agreement, except any such items which may or
must be obtained or filed subsequent to the Closing.


(n) Full Disclosure. Greenscape has provided Buyer with all the information that
Buyer has requested in connection with deciding whether to consummate the
transactions contemplated hereunder, all such information being true, accurate
and complete in all material respects and not misleading in any material
respect. The representations and warranties contained in this Agreement and any
other related agreements, certificates and other documents made or delivered in
connection herewith do not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements contained therein or
herein, in view of the circumstances under which they were made, not misleading.


(o) Foreign Corrupt Practices. Greenscape is in full compliance with, and will
continue to comply with, the FCPA.
 
5. Representations and Warranties of the Shareholders. Except as set forth in
the Disclosure Schedule delivered in connection herewith, each Shareholder,
individually, and not jointly and severally, hereby represents and warrants to
Buyer as of the date hereof and at and as of the Closing as follows:
 
(a) Ownership of Shares. Shareholder is the legal owner and holder of that
number of shares of Greenscape’s Stock set forth next to its name on Exhibit A,
which in the aggregate constitute one hundred percent (100%) of Greenscape’s
issued and outstanding common shares. Upon registering of Buyer as the new owner
of the Shares of Greenscape in Greenscape’s register of members, Buyer will have
good title to such Shares, free and clear of all liens, security interests,
pledges, equities and claims of any kind, voting trusts, stockholder agreements
and other encumbrances.
 
(b) Power and Authority. This Agreement constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against such Shareholder in
accordance with the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 


(c) Litigation. Except as set forth on Schedule 5(c), there is no action, suit,
proceeding, dispute, litigation, claim, complaint or investigation by or before
any court, tribunal or government body or arbitrator pending or to the best of
the Shareholder’s knowledge, threatened against the Shareholder which
challenges, would challenge or interferes with the actions required to be taken
pursuant to this Agreement.


(d) Buyer’s Stock.  


(i)  Each Shareholder acknowledges that Buyer’s Stock are speculative and
involve a high degree of risk, including among many other risks that the Buyer’s
Stock will be restricted as elsewhere described in this Agreement and will not
be transferable unless first registered under the Securities Act, or pursuant to
an exemption from the Act’s registration requirements.


(ii) Each Shareholder acknowledges and agrees that they have had an opportunity
to ask questions of and receive answers from Buyer regarding its history,
structure, results of operations, financial condition and plan of operation and
the terms and conditions of the issuance of Buyer’s Stock.


(iii) Each Shareholder, acting with the assistance of counsel and other
professional advisers, possess such knowledge and experience in financial, tax
and business matters as to enable them to utilize the information made available
by Buyer, to evaluate the merits and risks of acquiring Buyer’s Stock and to
make an informed investment decision with respect thereto.


(iv) The Shareholder was not solicited by Buyer or anyone on Buyer’s behalf to
enter into any transaction whatever, by any form of general solicitation or
general advertising, as those terms are defined in Regulation D.
 
   (e) Restricted Securities. Each of the Shareholder understands that it will
acquire securities under this Agreement that are characterized as “restricted
securities” under the United States federal securities laws and with limitations
imposed by Regulation D. Therefore, each of the Shareholder understands that
sales of such securities may only be sold in the United States, either privately
or publicly, pursuant to applicable securities laws and rules and regulations
thereunder, including without limitation or exemptions from registration, or
pursuant to an effective registration statement.
 
(f) Legends. It is understood that the certificates evidencing the Buyer’s Stock
may bear the legend set forth below in this section. Each of the Shareholder
hereby consents to the inclusion of such legend on certificates of securities
they receive hereunder and for the placement of stop orders against the transfer
of such securities, which may be enforced by each of the Shareholder by
instruction to its transfer agent or recourse to appropriate judicial
authorities to prevent the registration of any transfer not in accordance with
the provisions of this Agreement and the legend set forth below.
 
 THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE MORTGAGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SHARES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 
 
 

--------------------------------------------------------------------------------

 
 
(e) Accredited Investors. Each of the Shareholders is an “accredited investor”
within the meaning of Rule 501 under the Securities Act.


(f) Foreign Corrupt Practices. To the extent applicable, each of the
Shareholders is in full compliance with and will continue to comply with the
FCPA.


(g) Legal Compliance. The Shareholders are in compliance with each law
(including rules and regulations thereunder) of any national, provincial,
territorial, local or foreign government, or any governmental entity, which (i)
affects or relates to this Agreement or to the transactions contemplated hereby;
(ii) is applicable to the ownership of the Shares or (iii) will be applicable to
the Buyer’s Stock.


6. Representations and Warranties of Shine and Buyer. Except as set forth in the
reports, schedules, forms, statements and other documents filed by Shine with
the SEC and publicly available prior to the date of this Agreement (the “Filed
Shine SEC Documents”) or in Buyer’s Disclosure Schedule delivered in connection
herewith, Shine and Buyer hereby jointly and severally represent and warrant to
Greenscape, the Shareholders and the Company as of the date hereof and at and as
of the Closing as follows:


(a) Corporate Organization, Authority and Capital Structure.


(i)  Shine (i) is a corporation duly organized, validly existing, authorized to
exercise all of its powers, rights and privileges, and is in good standing in
Delaware; (ii) has the power and authority to own and operate its properties and
to carry on its business as now conducted; and (iii) is qualified to do business
in all jurisdictions in which such qualification is required.


(ii)  Buyer (i) is a company duly organized, validly existing, authorized to
exercise all of its powers, rights and privileges, and is in good standing in
the British Virgin Islands; (ii) has the power and authority to own and operate
its properties and to carry on its business as now conducted; and (iii) is
qualified to do business in all jurisdictions in which such qualification is
required.


(b) Corporate Capital Structure.


(i) The authorized capital stock of Shine consists of 89,000,000 shares of
common stock, par value $0.0001 per share and 1,000,000 shares of preferred
stock, par value $0.0001 per share. As of the date hereof, (i) 8,758,333 shares
of common stock are issued and outstanding, and (ii) 15,146,666 shares of common
stock are reserved for issuance upon the exercise of outstanding options and
warrants to purchase Shine’s common stock. No shares of preferred stock are
issued and outstanding. Except as set forth above, no shares of capital stock or
other voting securities of Shine were issued, reserved for issuance or
outstanding. All outstanding shares of the capital stock of Shine are, and all
such shares that may be issued prior to the date hereof will be when issued,
duly authorized, validly issued, fully paid and nonassessable and not subject to
or issued in violation of any right of first refusal, preemptive right or any
similar right under any provision of the General Corporation Law of the State of
Delaware or the Certificate of Incorporation, bylaw and other charter document
of Shine.
 
 
 

--------------------------------------------------------------------------------

 


(ii) The authorized capital stock of Buyer consists of 150,000,000 common
shares, with no par value. One (1) common shares are issued and outstanding. All
outstanding shares of the capital stock of Buyer are, and all such shares that
may be issued prior to the date hereof will be when issued, duly authorized,
validly issued, fully paid and nonassessable and not subject to or issued in
violation of any right of first refusal, preemptive right or any similar right
under any provision of the BVI International Business Companies Act, or the
Memorandum and Articles of Association.


(c) Transactions with Affiliates. No director, key employee of Shine and Buyer,
spouse, parent, sibling, child or other relative or family member of any such
director or key employee, and no entity controlled by any of the foregoing, has
(i) any agreement, understanding, proposed transaction with, indebtedness owing
to, commitments to make loans or to extend or guarantee credit from Buyer other
than in the ordinary course of business; or (ii) any direct or indirect
ownership interest in any Affiliate of Buyer or in any firm or corporation that
competes with Buyer or with Greenscape or Company.


(d) No Conflict With Other Instruments. The execution, delivery and performance
of this Agreement and related agreements will not result in any material
violation of, be in conflict with, or constitute a breach or default under, with
or without the passage of time or the giving of notice: (i) any provision of
Shine’s or Buyer’s organizational documents; (ii) any law, statute, regulation,
order, judgment or decree or any instrument, contract or other agreement to
which Shine or Buyer is a party or by which it (or any of its properties or
assets) is subject or bound; (iii) any material contract, obligation or
commitment to which Shine or Buyer is a party or by which either of them is
bound; (iv) result in the creation of, or give any party the right to create,
any lien, charge, option, security interest or other encumbrance upon the
Assets; (vi) terminate or modify, or give any third party the right to terminate
or modify, the provisions or terms of any contract to which Shine or Buyer is a
party; or (iv) result in any suspension, revocation, impairment, forfeiture or
non-renewal of any permit, license, qualification, authorization or approval
applicable to Buyer.


(e) Changes. Since the date of the Shine Financial Statements as defined in
Section 6(k) and prior to Closing, there has not been and will not have been:


(i) Any change in the assets, liabilities, financial condition, or operations of
Buyer, except changes in the ordinary course of business which have not been,
either in any case or in the aggregate, materially adverse;


(ii) Any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the properties or business of Buyer;


(iii) Any waiver or compromise by the Company of a valuable right or of any debt
owed to it;


(iv) Any loans made by Shine or Buyer to their employees, officers or directors
other than travel or like advances made in the ordinary course of business not
in excess of $2,000;


(v) Any declaration or payment of any dividend or other distribution by Shine or
Buyer or any repurchase or redemption of Shine’s or Buyer’s capital stock;
 
 
 

--------------------------------------------------------------------------------

 


(vi) Any cancellation of any material purchase order or contract or any
write-off as uncollectible of $2,500 or greater; or


(vii) Any material deterioration or any other event or condition of any
character which has materially and adversely affected Shine’s or Buyer’s
business or prospects.
 
(f) No Undisclosed Material Liabilities.    Neither Shine nor Buyer has any
material liabilities, whether known or unknown, absolute, accrued, contingent or
otherwise, other than are reflected on the Shine Financial Statements.
 
(g) Litigation. As of the Closing, there is no claim, action, lawsuit,
proceeding or investigation pending or threatened in writing against Shine and
Buyer (or to the knowledge of Shine and Buyer, against any of its officers) or
any basis therefor known to Shine or Buyer, including, without limitation, that
questions the validity of this Agreement or the right of Shine and Buyer to
enter into this Agreement. There is no judgment, decree or order of any court or
tribunal or any arbitration or governmental authority in effect against Shine or
Buyer or any of its properties and Assets, and neither Shine nor Buyer is in
default with respect to any such judgment, decree or order to which Shine or
Buyer is a party or by which either of them is bound. There is no action, suit,
proceeding or investigation by Shine or the Buyer currently pending or
threatened or which Shine or Buyer presently intends to initiate.


(h) Taxes, Tax Returns and Audits. Shine and Buyer have filed on a timely basis
(taking into account any extensions received from the relevant taxing
authorities): (i) all returns and reports pertaining to all taxes that are or
were required to be filed by it with the appropriate taxing authorities in all
jurisdictions in which such returns and reports are or were required to be
filed, and all such returns and reports are true, correct and complete in all
material respects; (ii) all taxes that are due from or may be asserted against
Shine or Buyer (including deferred taxes) in respect of or attributable to all
periods ending on or before the Closing Date have been or will be fully paid,
deposited or adequately provided for on the books and financial statements of
Shine or Buyer or are being contested in good faith by appropriate proceedings;
(iii) no issues have been raised (or are currently pending) by any taxing
authority in connection with any of the returns and reports referred to in
clause (i) which might be determined adversely to Shine or Buyer; (iv) neither
Shine nor Buyer has given or been requested to give waivers or extensions of any
statute of limitations with respect to the payment of taxes; and (v) no tax
liens which have not been satisfied or discharged by payment or concession by
the relevant taxing authority or as to which sufficient reserves have not been
established on the books and financial statements of Shine or Buyer are in force
as of the date hereof or will be at and as of the date of the Closing.


(i) Legal Compliance. Except as otherwise set forth in the Disclosure Schedule,
to Shine’s and Buyer’s knowledge, the conduct and operations of their respective
businesses has been and will be in substantial compliance with each law
(including rules and regulations thereunder) of any federal, state, local or
foreign government, or any governmental entity, which (i) affects or relates to
this Agreement or the transactions contemplated hereby; or (ii) is applicable to
Shine and Buyer or their respective businesses, except for any violation of or
default under a law referred to in clause (ii) above which reasonably may be
expected not to have a material adverse effect on the assets, business financial
condition or results of operations of Shine or Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
(j) Full Disclosure. Shine and Buyer have provided the Company with all the
information that the Sellers have requested in connection with deciding whether
to consummate the transactions contemplated hereunder, all such information
being true, accurate and complete in all material respects and not misleading in
any material respect. The representations and warranties contained in this
Agreement and any other related agreements, certificates and other documents
made or delivered in connection herewith do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements contained therein or herein, in view of the circumstances under which
they were made, not misleading.  
 
(k) Shine Financial Statements.    The audited consolidated financial statements
for the periods ended December 31, 2006 and 2007, of Shine included in Shine’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2007, as
applicable, fairly present in conformity with U.S. GAAP applied on a consistent
basis the financial position and assets and liabilities of Shine as of the dates
thereof and Shine’s results of operations and cash flows for the periods then
ended (subject, in the case of any unaudited interim financial statement, to
normal, recurring year-end adjustments which were not or are not expected to be
material in amount) and the balance sheet of Shine as at December 31, 2007, that
is included in such financial statements is referred to herein as the “Shine
Financial Statements.”
 
(l) SEC Reports.
 
(i) Shine has delivered to the Sellers, or there have been available by public
means, (a) the Shine Financial Statements, (b) Shine’s S-1 Registration
Statement (the “Registration Statement”), filed with the SEC as of September 20,
2005, Registration No. 333-127093 relating to its initial public offering of
securities and (c) all other reports filed by Shine under the Securities and
Exchange Act (the “Exchange Act”) (all of such reports, together with any
amendments thereto and documents incorporated by reference therein, are referred
to herein as the “SEC Reports”).
 
(ii) As of its filing date or, if applicable, its effective date, the Shine
Financial Statements, Registration Statement and each SEC Report complied in all
material respects with the requirements of the laws applicable to Shine,
including the Securities Act and the Exchange Act.
 
(iii) The Registration Statement and each SEC Report, as of its respective
filing dates and as of its effective date, did not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. Shine has filed all reports under the Exchange Act
that were required to be filed as of the date hereof, and Shine and, to the
extent applicable, Buyer, will have filed all such reports required to have been
filed under the Exchange Act through the Closing, and Shine has otherwise
materially complied with, and Shine and Buyer will comply and maintain
compliance with all requirements of the Securities Act and the Exchange Act up
to the date of the Closing.
 
(m) Maintenance of OTCBB Listing. At all times prior to the Closing and listing
of Buyer’s shares of stock on the Nasdaq Stock Exchange, Shine shall maintain
its listing on the OTCBB and comply with all applicable requirements of such
exchange.
 
(n) Deposit of Warrant Proceeds. Buyer shall either deposit, or instruct the
holders of the Warrants to deposit, the proceeds of the exercise of the Warrants
into an account held by, or in the name of, Continental Stock Transfer & Trust
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Buyer’s Conditions Precedent to Closing. All of the obligations of Buyer
under this Agreement are subject to the fulfillment at or before the Closing of
each of the following conditions, any of which may be waived in writing by
Buyer:
 
(a) Representations and Warranties. The representations and warranties of the
Company and Sellers contained herein shall be true and correct on and as of the
Closing with the same effect as if made on and as of the Closing.


(b) Performance. The Company and Sellers shall have performed or fulfilled all
of their respective agreements, obligations and conditions contained herein,
including, but not limited to, the execution of the documents set forth in
Section 2(a) of this Agreement and the transfer of one hundred percent (100%) of
the Shares and shall have obtained all consents, waivers and approvals necessary
to transfer the Shares and for Buyer to operate the business.


(c) Compliance Certificate. Greenscape shall have delivered to Buyer a
certificate dated as of the Closing signed by the Company certifying that the
conditions set forth in Sections 7(a), 7(b) and 7(n) have been satisfied.


(d) Employment Agreements. As of the Closing, Greenscape shall have entered into
Employment Agreements with each member of the Management Team.


(e) Buyer’s Investigation. Buyer’s satisfaction with the results of Buyer’s due
diligence investigation including the business of Seller, the financial
statements and financial books and records and assets of the Company and the
Company’s employees.


(f) Approvals with the MOFCOM and Other Agencies. To the extent required by the
laws of the PRC, sufficient and complete application for the registration of the
transactions contemplated herein shall be submitted with the MOFCOM and any
other governmental agency prior to the Closing.


(g)  Approvals and Consents. The approval of Buyer and Buyer’s professional
advisors of all contracts, instruments and other documents arising out of or
delivered pursuant to this Agreement and any agreement pending or continuing as
of the Closing between the Company and third parties. 


(h) Good Standing Certificate. Greenscape shall have delivered to Buyer or its
legal counsel at or before the Closing a certified copy of a good standing
certificate of Greenscape issued by the authorities of the British Virgin
Islands dated not more than one week prior to the Closing.


(i) Legal Opinions. The Company and Greenscape shall have delivered to Buyer the
BVI Legal Opinion and PRC Legal Opinion.


(j) Continuation of Key Agreements. The Buyer shall have determined, to its
reasonable satisfaction, that all exclusive dealerships, distributorships,
representation agreements, lease agreements and other material agreements of the
Company currently in effect, including any to which the Company is not a party
but which are for the benefit of the Company, will continue in effect following
the Closing on substantially the same terms as are presently extended to the
Company.


(k) Real Property Leases. The Company shall have maintained in good standing the
terms of Real Property Leases.
 
 
 

--------------------------------------------------------------------------------

 


(l) No Material Deterioration. There shall have been no material deterioration
in the business, financial condition or operating results of Greenscape or the
Company.


(m) No Pending Litigation. Except as set forth in the Disclosure Schedule, no
action, suit or proceeding shall be instituted, pending or threatened which
relates to this Agreement or the transactions contemplated hereby that, if
decided unfavorably, would adversely affect either the right of Buyer to own and
operate Greenscape and the Company or the value of Greenscape and the Company.
Any action, suit or proceeding with an actual or potential claim of $100,000 or
more or an estimated cost to defend of $100,000 or more shall be deemed to be
“material.”


(n) Business Licenses. The Company shall have received and maintained all
business licenses, permits and governmental approvals necessary to operate the
business of the Company after the Closing.
(o) Completion of Redemption. Greenscape shall have completed the redemption of
one hundred percent (100%) of its outstanding Series B and D Preferred Stock.


(p) Post-Closing Capitalization. At and immediately after the Closing, the
authorized capitalization and the number of issued and outstanding shares of the
capital stock of the Company and Greenscape on a fully-diluted basis, shall be
as set forth in Disclosure Schedules.


(q) Stockholders Approval. Shine shall have received the approval of its
stockholders, as required by its Fourth Amended and Restated Certificate of
Incorporation, Article Fifth of Exhibit A attached thereto, Memorandum and
Articles of Association, and Bylaws, of this Agreement, the ancillary documents
and the transactions contemplated herein.


(r) No Conversion. Less than twenty percent (20%) of the shares of Shine held by
public shareholders shall exercise their right to convert such shares into cash,
as provided in its Fourth Amended and Restated Certificate of Incorporation,
Article Fifth of Exhibit A attached thereto.


(s)  Appointment of Directors. Buyer and Greenscape shall have agreed upon
nominees to the Board of Directors of Buyer acceptable to Buyer and such
nominees shall have been appointed to the Board of Directors of Buyer effective
upon the Closing.


(t) Limitation on Total Debt. Greenscape and the Company’s Total Debt as of the
Test Date shall not exceed an amount equal to 128.8% of the Total Debt indicated
on the First Quarter Balance Sheet except with the express prior written consent
of Buyer as set out in Paragraph 1(d) above.


8. Conditions Precedent to Closing of Sellers. The obligations of the Sellers
under this Agreement are subject to the fulfillment at or before the Closing of
each of the following conditions, any of which may be waived in writing by the
Company:


(a) Representations and Warranties. The representations and warranties of Shine
and Buyer contained in this Agreement shall be true and correct on and as of the
Closing with the same effect as though said representations and warranties had
been made on and as of the Closing.
 
(b) Approval of Contracts. The approval of Sellers’ professional advisors of all
contracts, instruments and other documents arising out of or delivered pursuant
to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(c) Performance. Shine and Buyer shall have performed or fulfilled all
agreements, obligations and conditions contained herein and shall have obtained
all consents, waivers and approvals necessary to transfer the Stock
Consideration to Buyer.


(d)  No Material Deterioration. There shall have been no material deterioration
in the business or financial condition of Shine or Buyer.


(e) SEC Reports/Proxy Statement. Shine shall have timely filed all reports and
other documents required to be filed by Shine under the U.S. federal securities
laws through the Closing Date, including filing the proxy statement/registration
statement required to solicit the approval of Shine’s stockholders for this
Agreement and the transactions contemplated hereby. Provided, however,
Greenscape and the Company will use reasonable commercial efforts to provide any
information in their possession which in the opinion of Buyer or its legal
counsel is required to be included in the Proxy/Registration Statement.


(f) OTCBB Quotation. Shine or its successor shall have maintained its status as
a company whose common stock is quoted on the Over-the-Counter Bulletin Board,
and no reason shall exist as to why such status shall not continue immediately
following the Closing, except that Shine shall have made reasonable commercial
efforts to obtain approval for a listing on the Nasdaq stock market to take
effect immediately or as soon as practicable following the Closing.


(g)  Redomestication Merger. Shine shall have completed the merger with and into
Buyer with Buyer as the survivor under the laws of the British Virgin Islands,
and Buyer will be a company registered under the Exchange Act (“Redomestication
Merger”).
 
9. Covenants for the Period Preceding Closing.


(a) Covenants of Greenscape and the Company 


(i) Business Operation.  Notwithstanding anything to the contrary in this
Agreement, except as otherwise permitted by this Agreement or with the written
consent of Shine, Buyer or the appropriate government officials in the PRC, as
the case may be, from the date of this Agreement and at all times up to and
including the Closing Date, Greenscape and the Company shall comply with, the
following restrictions and requirements:
 
A.  carry on its business prudently in the usual and ordinary course consistent
with past practice and, subject to the compliance with applicable laws, use its
best efforts to preserve its relationships with customers, suppliers and other
third parties having business dealings Greenscape or the Company;


B.  not amend, alter or repeal, whether by merger, reclassification or
otherwise, any provision of its memorandum or articles of association, and other
by-laws or equivalent constitutional documents, in a manner that is inconsistent
with the provisions and intentions of this Agreement;


C. not increase, reduce, consolidate, sub-divide or cancel its authorized
capital or total investment or issued capital or registered capital, except as
contemplated in this Agreement;
 
 
 

--------------------------------------------------------------------------------

 


D. not change its name or the name under which it carries on business;


E. not change its jurisdiction of incorporation;
 
F. not pass any resolution which would result in its winding up, liquidation or
entering into administration or receivership;


G. not change its nature or scope (including the geographical scope) of the
business or not commence or carry on any type of business not ancillary or
deviating from its existing business; not consolidate or merge with any other
business, which is not part of its existing business of as at the date of this
Agreement;


H. not offer, sell or issue, or enter into any agreement to issue, any
instrument providing for the offer, sale or issuance (contingent or otherwise)
of any shares or convertible securities, or any equity securities of Greenscape
or the Company;


I. subject to Section 1(d), not increase the number of shares available for
grant or issuance under any share option plan or other share incentive plan or
arrangement or make any amendment to or terminate any such plan or arrangement;


J. not make any investment or incur any commitment other than in the ordinary
course of business;
K.  not sell, dispose of or transfer any of its assets, business or shares;


L.  Subject to Section 1(d), not borrow any monies or create any encumbrance
(other than a lien arising by operation of law) over the whole or any part of
its undertaking, property or assets;


M.  not enter into any contract or expenditure the value of which exceeds
US$150,000 without the prior written consent of Buyer other than in the ordinary
course of business and on arm’s length terms;


N.  not make any loan or advance or give any credit (except trade credit to
customers in the ordinary course of business); not give any guarantee or
indemnity for or otherwise secure the liabilities or obligations of any Person,
except that Greenscape may do so for the Company;


O.  not amend, alter, terminate any material contract; and


P. not agree in writing or otherwise to take any of the foregoing actions.
 
 
 

--------------------------------------------------------------------------------

 


(ii) Full Access. Prior to the Closing, the Company and Greenscape shall permit
Shine and the Buyer and their representatives to have full access (at all
reasonable times, and in a manner so as not to interfere with the normal
business operations of the Company) to all premises, properties, financial and
accounting records, contracts, other records and documents, and personnel, of or
pertaining to the Company. Shine, Buyer and their representatives (i) shall
treat and hold as confidential any Confidential Information (as defined below);
(ii) shall not use any of the Confidential Information except in connection with
this Agreement; and (iii) if this Agreement is terminated for any reason
whatsoever, shall return to the Company the Confidential Information (and all
copies) thereof which are in its possession. For purposes of this Agreement,
“Confidential Information” means any information of Greenscape or the Company
that is furnished to Shine or the Buyer by Greenscape or the Company in
connection with this Agreement; provided, however, that it shall not include any
information (i) which, at the time of disclosure, is available publicly; (ii)
which, after disclosure to Shine or Buyer, becomes available publicly through no
fault of Shine or the Buyer; or (iii) which Shine or the Buyer knew prior to
disclosure.


(iii) Exclusivity. Unless the transaction has been terminated by mutual
agreement of the Parties hereto, from and after the date hereof until Closing or
August 31, 2008, the Company shall not directly or indirectly (i) encourage,
solicit, initiate, engage or participate in discussions or negotiations with any
person or entity (other than Buyer) concerning any merger, consolidation, sale
of material assets, or other business combination involving the Company or any
division of the Company, or to sell the Shares; or (ii) provide any non-public
information to any prospective acquirers (other than Buyer).


(iv) Interim Financial Information.    From the date of this Agreement until the
Closing, Greenscape and the Company shall provide to Shine a copy of the monthly
internal management reports of financial operations of the Company. The above
interim financial information shall be delivered to Shine no later than
twenty-five (25) days after the end of each calendar month. The Company shall
prepare such financial information in good faith.


(v) Proxy Information.    As a condition to Shine’s calling and holding the
Stockholder Meeting, the Company will furnish to Shine such information as is
reasonably required by Shine for the preparation of the Proxy
Statement/Registration Statement in accordance with the requirements of SEC,
including full and accurate descriptions of the Company’s business, material
agreements affecting the Company and Greenscape, and the Greenscape Financial
Statements, including any interim statements that are required under SEC rules
to be included in such materials. (collectively, “Proxy Information”). The Proxy
Information will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements in the Proxy
Information not misleading at the time of distribution by Shine and at the
Closing, and the Company agrees to notify Shine promptly of any material changes
to Proxy Information previously provided to Shine.


(vi)  Employment Agreement. The members of the Management Team shall sign
Employment Agreements in the form attached hereto as Exhibit F.


(vii) Regulatory Approvals of the PRC.    Greenscape and the Company shall use
their best efforts to accomplish as soon as possible the following: (i) submit
applications for approval of this Agreement to the applicable government
authority of the PRC whose approval is required, if any; (ii) obtain the
appropriate licenses and permits, if any; (iii) deliver the Amended and Restated
Articles of Association of the Company reflecting the transfer of the Shares
within reasonable time; and (iv) any application and registration of the Company
trademarks with competent government authority.


(viii) Redemption of Stock. Prior to the Closing, Greenscape will redeem all
outstanding Series B and Series D preferred stock at a price of one dollar
(US$1) per share.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Covenants of Shine and Buyer.
 
(i) Stockholder Meeting.    Shine shall cause a meeting of its stockholders
(the ”Stockholder Meeting”) to be duly called and held as soon as reasonably
practicable for the purpose of voting on the adoption of this Agreement, as
required by Shine’s certificate of incorporation. The directors of Shine shall
recommend to its stockholders that they vote in favor of the adoption of such
matters. In connection with such meeting, Shine (i) will file with the SEC as
promptly as practicable a proxy statement meeting the requirements of the
Exchange Act (“Proxy Statement”) and all other proxy materials for such meeting;
(ii) upon receipt of approval from SEC, will mail to its stockholders the Proxy
Statement and other proxy materials; (iii) will use its best efforts to obtain
the necessary approvals by its stockholders as set forth in Section 7(q) and
7(r); and (iv) will otherwise comply with all legal requirements applicable to
such meeting.


(ii) Trust Fund.    On or before the Closing, Shine shall procure the
liquidation of the Trust Account pursuant to the Trust Agreement. The Company,
Greenscape and Sellers each hereby waive all claims of any nature whatsoever
against this trust account prior to the Closing.
 
(iii)  Redomestication Merger. Prior to the Closing, subject to its
stockholders’ approval, Shine shall merge with and into Buyer and buyer will
become the reporting company under the Exchange Act.
 
(iv) Board Matters. As promptly as possible following the date hereof, Shine
shall take all actions necessary to ensure that the board of directors of Buyer
following Closing (the “Board”) shall consist of seven (7) directors. Sellers
may appoint up to four (4) members, at least two of whom shall comply with the
requirements for an independent director as specified by the Nasdaq rules and
regulations. Shine may appoint one member, and Shine and Chardan Capital, LLC
shall jointly appoint two (2) members to the Board, at least two of which three
shall comply with the requirement for an independent director as specified by
the Nasdaq rules and regulations. In the event that fewer than seven (7)
directors are appointed, there will, in all cases, be a majority of independent
directors (“Independent Directors”). For a period of three (3) years from the
Closing, Buyer shall not, without first obtaining the approval of at least a
majority of the Independent Directors:
 
A. consummate a sale, transfer or other disposition of all or substantially all
of Buyer’s assets;
 
B. consummate a merger or consolidation of Buyer with or into another entity
(except a merger or consolidation in which the holders of capital stock of Buyer
immediately prior to merger or consolidation continue to hold at least 50% of
the voting power of the capital stock of Buyer or the surviving or acquiring
entity in relatively the same proportions);
 
C. transfer in one transaction or a series of related transactions, to a person
or group of affiliated persons of Buyer’s securities if, after such closing,
such person or group of affiliated persons would hold 50% or more of the
outstanding voting stock of Buyer;
 
D. a liquidation, dissolution, or winding up of Buyer;
 
 
 

--------------------------------------------------------------------------------

 
 
E.  authorize or issue, or obligate itself to issue, any equity securities
(including any security convertible into or exercisable for any such equity
interest) for value under the fair market value of such securities as set by the
stock exchange listing the company’s securities;
 
F. redeem, purchase or otherwise acquire (or pay into or set aside for a sinking
fund for such purpose) any equity security of Buyer for value higher than the
fair market value of such securities as set by the stock exchange listing the
company’s securities; or
 
G. incur indebtedness in excess of two hundred and fifty thousand dollars
($250,000) which is outside the normal course of Buyer’s business.
 
(v)  NASDAQ Listing Application. The Buyer shall, as soon as practicable after
filing the initial prospectus/proxy materials, submit and use reasonable
commercial efforts to prosecute an application for listing of its stock and
warrants on the Nasdaq Stock Market, with the intention, subject to meeting the
minimum requirement of 300 shareholders, of having a listing approval prior to
the Closing.


(vi) Stock Option Plan. The Buyer shall adopt a 2008 employee stock option plan
(the “Plan”) and reserve 5,500,000 (five million and five hundred thousand)
common shares for issuance under the Plan.


(c) Covenants of the Parties.


(i) Best Efforts. Each of the parties shall use its best efforts, to the extent
commercially reasonable, to take all action and to do all things necessary,
proper or advisable including but not limited to obtaining all such waivers,
permits, consents, approvals or other authorizations from third parties and
governmental entities, as may be necessary or desirable in connection with the
transactions contemplated by this Agreement.


(ii) Fulfillment of Conditions.    From the date hereof to the Closing Date,
each of Shine, Buyer, Greenscape and the Company shall use its best efforts to
fulfill the conditions specified in this Agreement to the extent that the
fulfillment of such conditions is within its control. The foregoing obligation
includes (i) the execution and delivery of documents necessary or desirable to
consummate the transactions contemplated hereby; and (ii) taking or refraining
from such actions as may be necessary to fulfill such conditions (including
conducting the business of Greenscape, the Company, Shine or Buyer in such
manner that on the Closing Date the representations and warranties of
Greenscape, the Company, Shine and Buyer contained herein shall be accurate as
though then made).
 
(iii) Disclosure of Certain Matters. From the date hereof through the Closing
Date, Greenscape, the Company, Shine and Buyer shall give each other prompt
written notice of any event or development that occurs that (i) had it existed
or been known on the date hereof would have been required to be disclosed under
this Agreement; (ii) would cause any of the representations and warranties of
Greenscape, the Company, Shine or Buyer contained herein to be inaccurate or
otherwise misleading; (iii) gives Greenscape, the Company, Shine or Buyer any
reason to believe that any of the conditions set forth in this Agreement will
not be satisfied; (iv) is of a nature that is or may be materially adverse to
the operations, prospects or condition (financial or otherwise) of Greenscape,
the Company, Shine or Buyer; or (v) would require any amendment or supplement to
the Proxy Statement.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) Public Announcements.    From the date of this Agreement until Closing or
termination, Shine, Buyer, Greenscape and the Company shall cooperate in good
faith to jointly prepare all press releases and public announcements pertaining
to this Agreement and the transactions governed by it, and none of the foregoing
shall issue or otherwise make any public announcement or communication
pertaining to this Agreement or the transaction without the prior consent of
Shine, except as required by any legal requirement or by the rules and
regulations of, or pursuant to any agreement of a stock exchange or trading
system. If any party determines with the advice of counsel that it is required
to make this Agreement and the terms of the transaction public or otherwise
issue a press release or make public disclosure with respect thereto, it shall
at a reasonable time before making any public disclosure, consult with the other
party regarding such disclosure, seek such confidential treatment for such terms
or portions of this Agreement or the transaction as may be reasonably requested
by the other party and disclose only such information as is legally compelled to
be disclosed. This provision will not apply to communications by any party to
its counsel, accountants and other professional advisors. 
 
10. Covenants for the Period Post-Closing.
 
(a) Post-Closing Assurances.   The Company, Greenscape and Buyer, from time to
time after the Closing, at the request of either party will take such other
actions and execute and deliver such other documents, certifications and further
assurances as the Company may reasonably require in order to manage and operate
the Company including, but not limited to executing such certificates as may be
reasonably requested by accountants in connection with any audit of the Shine
Financial Statements through the Closing Date.
 
(b)  Injunctive Relief.    If the Company breaches, or threatens to breach, any
of the provisions of this Agreement, Buyer shall have the right and remedy to
have the provisions of this Section 10 specifically enforced by any governmental
authority, it being acknowledged and agreed by the Company that any such breach
or threatened breach will cause irreparable injury to Buyer and that money
damages will not provide an adequate remedy.
 
(c) Licenses and Permits. The Company shall use its best efforts to procure the
renewal and/or continuation of proper licenses, permits and any similar
governmental approvals necessary for the lawful conduct of its business as now
being conducted.
 
11. Indemnification.


(a) Indemnification by the Company, Shareholders and Greenscape. Sellers shall,
jointly and severally, indemnify Shine and Buyer in respect of, and hold Shine
and Buyer harmless against, any and all debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise), monetary damages, fines, fees,
penalties, interest obligations, deficiencies, losses and expenses (including
without limitation attorneys fees and litigation costs) incurred or suffered by
Shine and Buyer, arising out of or in connection with:


(i) any misrepresentation, breach of warranty or failure to perform any covenant
or agreement of the Company, Greenscape or Shareholders, or any of them,
contained in this Agreement; and


(ii) any liability of any nature whatsoever, including any unpaid taxes, which
is not reflected in the Financial Statements or the Disclosure Schedule.
 
 
 

--------------------------------------------------------------------------------

 


(b) Indemnification by Shine and Buyer. Shine and Buyer shall Indemnify Sellers
in respect of, and hold them harmless against, any and all debts, obligations or
other liabilities, monetary damages, fines, fees or penalty interest
obligations, deficiencies, losses and expenses (including without limitation
attorneys fees and litigation costs) incurred or suffered by Sellers arising out
of:


(i) any misrepresentation, breach of warranty or failure to perform any covenant
or agreement of Shine or Buyer, or either of them, contained in this Agreement;
and


(ii) any liability of any nature whatsoever, including any unpaid taxes, which
is not reflected in the Shine Financial Statements or the Disclosure.


Notwithstanding anything to the contrary herein, no indemnification shall be
required to the extent that aggregate liability of Shine and Buyer exceeds
$250,000.


(c) Survival. The representations, warranties, covenants and agreements of
Shine, Buyer, the Company, Greenscape and the Shareholders as set forth in this
Agreement shall survive the closing and consummation of the transactions
contemplated hereby for a period of three (3) years from the Closing Date,
except with respect to indemnification for tax liability which shall survive for
the applicable statute of limitations and shall not be affected by any
examination made for or on behalf of the Company or the knowledge of the
Company. If a notice is given before expiration of such periods, then
(notwithstanding the expiration of such time period) the representation,
warranty, covenant or agreement applicable to such claim shall survive until,
but only for purposes of, the resolution of such claims.
 
(d) Adjustment to Purchase Consideration; Setoff.     Any indemnification
payments made pursuant to this Section 11 shall be deemed to be an adjustment to
the Consideration. To the extent that the Company, Greenscape and Shareholders
are obligated to indemnify Shine or Buyer under the provisions of this Section
11 for damages reduced to a monetary amount, Shine or Buyer shall have the right
to adjust any amount due and owing or to be due and owing under any agreement
with the Company, Greenscape or Shareholder, whether under this Agreement or any
other agreement between any of the Sellers and any of Shine or Buyer’s
affiliates, subsidiaries or controlled persons or entities. To the extent that
Shine or Buyer is obligated to indemnify the Company, Greenscape and the
Shareholders after Closing under the provisions of this Section 11 for damages
reduced to a monetary amount, the Company, Greenscape and Shareholders after
Closing shall have the right to decrease any amount due and owing or to be due
and owing under any agreement with Shine or Buyer, whether under this Agreement
or any other agreement between any of the Sellers and any of Shine or Buyer’s
affiliates, subsidiaries or controlled persons or entities
 
12. Miscellaneous.


(a) Entire Agreement; Successors and Assigns. This Agreement constitutes the
entire agreement between the Parties relative to the subject matter hereof. Any
previous agreements between the parties are superseded by this Agreement.
Subject to any exceptions specifically set forth in this Agreement, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective executors, administrators, heirs, successors and assigns of
the parties.


(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
 
 

--------------------------------------------------------------------------------

 


(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(d) Headings. The headings of the Sections of this Agreement are for convenience
and shall not by themselves determine the interpretation of this Agreement.


(e) Notices. Any notice required or permitted hereunder shall be given in
writing and shall be conclusively deemed effectively given upon (i) personal
delivery, or (ii) three (3) days after deposit with a reputable overnight mail
carrier such as DHL World wide or Federal Express, postage prepaid, addressed as
set forth on the signature page or at such other address as the Parties may
designate by ten (10) days’ advance written notice to the applicable Party; or
(iii) the next day if sent via electronic mail to the address last designated by
the recipient.


(f) Amendment of Agreement. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by written instrument signed by the party against whom enforcement of
any such amendment, waiver, discharge or termination is sought. No amendment to
this Agreement after the Closing shall be effective unless in addition to the
requirements set forth in this Section, the parties obtain the written consent
of the director(s) currently serving Buyer who continue to serve after the
Closing.


(g) Expenses. Each party hereto shall bear its own expenses in connection with
the transactions contemplated by this Agreement.


(h) Parties in Interest. Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the Parties, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any Party, nor shall any provision give any third persons any
right of subrogation or action over against any party to this Agreement.


(i) Dispute Resolution. The parties shall initially attempt to resolve any
dispute, controversy or claim arising out of or relating to this Agreement, or
the interpretation, breach, termination or validity hereof, through consultation
conducted in good faith. Such consultation shall begin immediately after one
Party has delivered to the other Party a written request for such consultation.
If within 30 days following the date on which such notice is given the dispute
has not been resolved, a Party hereto may file legal action in the United States
Federal Court, Northern District of California, which shall be the exclusive
jurisdiction and venue for any dispute arising hereunder. All Parties hereby
consent to the jurisdiction of such court.
 
(j) No Claim Against Trust Fund.    It is understood by Sellers that in the
event of any breach of this Agreement by Shine or Buyer, that they will not make
any claim against the amount of the funds held in Shine’s trust fund established
at the time of Shine’s initial public offering.
 
(k) Force Majeure.
 
(i) “Force Majeure” shall mean any event or condition not within the reasonable
control of a Party, which prevents in whole or in material part the performance
by such Party of its obligations hereunder or which renders the performance of
such obligations so difficult or costly as to make such performance commercially
unreasonable. Without limiting the foregoing, the following shall constitute
events or conditions of Force Majeure: riots, war, prolonged shortage of energy
supplies, epidemics, fire, flood, hurricane, typhoon, earthquake, lightning and
explosion.
 
 
 

--------------------------------------------------------------------------------

 


(ii)  Upon giving notice to the other Party, a Party affected by an event of
Force Majeure shall be released without any liability on its part from the
performance of its obligations under this Agreement, except for the obligation
to pay any amounts due and owing hereunder, but only to the extent and only for
the period that its performance of such obligations is prevented by the event of
Force Majeure. Such notice shall be made via cable or telex or fax and shall
include a description of the nature of the event of Force Majeure, and its cause
and possible consequences. The Party claiming Force Majeure shall promptly
notify the other Party of the termination of such event.


(iii)  Should the period of Force Majeure continue for more than six (6)
consecutive months, either Party may terminate this Agreement without liability
to the other Party, except for payments due to such date, upon giving written
notice to the other Party.
 
(l) Language.    This official language of this Agreement shall be English and a
version in any other language shall not be used in the interpretation hereof.
 
 
(m) Confidentiality. The terms of this Agreement shall not be disclosed to any
third party without the prior written consent of Parties to this Agreement,
unless required by appropriate court or agency order.
 
[Signature Page to Follow]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


SHINE:


SHINE MEDIA ACQUISITION CORP.,
a Delaware corporation
   
By:
     
Name:
DAVID YU CHEN
   
Its:
CEO



BUYER:


GREEN CHINA RESOURCES, INC.,
a company incorporated under the laws of the British Virgin Islands
   
By:
     
Name:
DAVID YU CHEN
   
Its:
DIRECTOR



Address:
381 Huai Hai Zhong Road
Level 29, Central Plaza
Shanghai 200020
People’s Republic of China
 
 
 

--------------------------------------------------------------------------------

 

GREENSCAPE:


CHINA GREENSCAPE CO. LTD.
a company incorporated under the laws of the British Virgin Islands
   
By:
     
Name:
NG SAU LAI
   
Its:
DIRECTOR



Address:
Sunshine Science & Technology Building 
Xinqiao Town, Jiangyin City
Jiangsu 214426
People’s Republic of China


COMPANY:


JIANGSU SUNSHINE ZOOLOGY AND FORESTRY DEVELOPMENT CO., LTD.
a limited liability company organized under the laws of the PRC
   
By:
     
Name:
ZHU ZHENGHONG
   
Title:
GENERAL MANAGER



Address:
Sunshine Science & Technology Building 
Xinqiao Town, Jiangyin City
Jiangsu 214426
People’s Republic of China


SHAREHOLDERS:


LUCMINTON CO., LTD
   
By:
      
Name:
      
Title:
 
   
Address: 
  

 
KELELL INC.
   
By:
 
Name:
 
Title:
     
Address: 
             

 
 
 

--------------------------------------------------------------------------------

 
 
COWAY ASIA PACIFIC LIMITED
   
By:
 
Name:
 
Title:
     
Address:
             
MAX SEA GROUP LIMITED
   
By:
 
Name:
 
Title:
     
Address: 
       

 
 
 

--------------------------------------------------------------------------------

 


LIPING HE
   
By:
 
Name:
 
Title:
     
Address: 
             
TIFFANY HE
   
By:
 
Name:
 
Title:
     
Address:
         

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 



